Citation Nr: 1521315	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-28 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a genitourinary disability.  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to October 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On the Veteran's separation examination and medical history, it was noted that he had fractured his left clavicle during service.  He was also noted to have chronic left shoulder pain in a VA treatment record from February 9, 2012.  VA's duty to obtain an examination is met for this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claim for a genitourinary disability, the same VA treatment record notes that the Veteran has a possible recurrent urethral stricture and obstructive uropathy from prostate hyperplasia and a possible degree of neurogenic bladder.  In that report of treatment the Veteran also indicated that he was treated for "what he describes as epididymal orchitis in 1964."  Epididymo-orchitis is defined as "inflammation of the epididymis and testis."  Dorland's Medical Dictionary, 632 (32nd ed., 2012).  The Board finds that the Veteran is competent to report experiencing this symptom in service, and finds this assertion credible.  Moreover, service treatment records (STRs) indicate that the Veteran was treated for gonorrhea in 1964.  Therefore, an examination is necessary on this claim as well.  
Additionally, updated VA treatment records should be secured on remand.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records for association with the record.  In this regard, a notation that a "review of electronic treatment records" was conducted will not suffice; the records must be associated with the claims file.

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current left shoulder disability.  All indicated tests and studies shall be conducted. 

The claims file, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to any left shoulder disability diagnosed, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current left shoulder disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), or is otherwise the result of a disease or injury in service, to include the fractured left clavicle therein?

A complete rationale shall be given for all opinions and conclusions expressed.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any genitourinary disability.  All indicated tests and studies shall be conducted. 

The claims file, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to any genitourinary disability diagnosed, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current genitourinary disability had its onset in service, or is otherwise the result of a disease or injury in service, to include documented treatment for gonorrhea and the Veteran's competent and credible report of experiencing epididymal orchitis in 1964?

A complete rationale shall be given for all opinions and conclusions expressed.

4.  After completion of the above, the case should be readjudicated.  If the benefits sought are not granted, furnish a Supplemental Statement of the Case and afford the Veteran and his attorney a reasonable opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




